DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-22 are objected to because of the following informalities:    
The claims refer to “any one of claim…”. It is unclear if the claim is intended to refer to the single claim listed or to multiple claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the following limitations:
"the crotch part" in line 6
“the edges” in line 9
 There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the left-right direction" in line 2.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 12-15 recite the following limitations:
"the first cloth" in line 2
“the second cloth” in line 2
 There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US 4,718,902) and further in view of Kumar (US 2012/0071849).
 	With reference to claim 1, Bonito discloses absorption shorts (10) comprising:
a shorts body with a waist opening (15) and a pair of leg openings (13,14); and 
an absorption member (11), 
wherein the absorption member is sewn onto the shorts body only at a front end part, a rear end part as set forth in col. 3, lines 19-26. 
The difference between Bonito and claim 1 is the provision that the absorption member includes a pair of wing parts on the left and right sides in the portion corresponding to the crotch part and that the absorption member has a fabric member comprising at least three or more layers: a first fabric on the skin side; absorbing material; and a second fabric on the shorts body side, and the first fabric and the second fabric are sewn together at the edges.  
Kumar teaches analogous absorption shorts (100) comprising: 
a shorts body with a waist opening (104) and a pair of leg openings (105); and 
an absorption member (103,801) wherein the absorption member includes a pair of wing parts (703) on the left and right sides in the portion corresponding to the crotch part (figure 11) and wherein the absorption member has a fabric member comprising at least three or more layers [0040] including a first fabric (701) on the skin side, absorbing material (disclosed in [0040] as being fixed upon the first layer), and a second fabric (702) on the shorts body side. Kumar also teaches that the layers are stitched together at selected regions in [0040].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorption member of Bonito with the specifics as taught by Kumar in order provide the article with added leakage protection via the wings,  breathable and leak-proof materials via the additional layers and to provide protecting against chafing via edge stitching as taught by Kumar in [0040-0042].
With reference to claims 16-22, Bonito discloses absorption shorts wherein at least the front end part and the rear end part of the absorption member is sewn to the shorts body along a waist rubber (17) of the shorts body as set forth in col. 3, lines 19-26. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US 4,718,902) in view of Kumar (US 2012/0071849) and further in view of Garrad et al. (US 2002/0143315).
With reference to claim 2, Bonito in view of Kumar teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Bonito modified and claim 2 is the provision that the length of the wings in the left-right direction is 2 to 5 cm.  
Garrad et al. (hereinafter “Garrad”) teaches an analogous absorbent article with wings where the length of the wings in the left-right direction is 2 to 5 cm as set forth in [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Bonito modified with the wing length as taught by Garrad in order to provide the desired type of wing to correspond to the desired location and type of article being used as taught by Garrad in [0049].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US 4,718,902) in view of Kumar (US 2012/0071849) and further in view of Ternstrom et al. (US 4,897,084).
With reference to claim 10, Bonito in view of Kumar teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Bonito modified and claim 10 is the provision that the absorbing material is capable of absorbing equal to or more than 10 ml of liquid.  
Ternstrom et al. (hereinafter “Ternstrom”) teaches an analogous absorbent article which specifically discloses that the absorbing material is capable of absorbing equal to or more than 10 ml of liquid as set forth in col. 1, lines 66-67.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Bonito modified with an absorbing material capable of absorbing equal to or more than 10 ml of liquid as taught by Ternstrom in order to provide an article that functions satisfactorily for adults as taught by Ternstrom in col. 2, lines 55-57.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US 4,718,902) in view of Kumar (US 2012/0071849) and Garrad et al. (US 2002/0143315) and further in view of Ternstrom et al. (US 4,897,084).
With reference to claim 11, Bonito in view of Kumar and Garrad teach the invention substantially as claimed as set forth in the rejection of claim 2.
The difference between Bonito modified and claim 11 is the provision that the absorbing material is capable of absorbing equal to or more than 10 ml of liquid.  
Ternstrom et al. (hereinafter “Ternstrom”) teaches an analogous absorbent article which specifically discloses that the absorbing material is capable of absorbing equal to or more than 10 ml of liquid as set forth in col. 1, lines 66-67.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Bonito modified with an absorbing material capable of absorbing equal to or more than 10 ml of liquid as taught by Ternstrom in order to provide an article that functions satisfactorily for adults as taught by Ternstrom in col. 2, lines 55-57.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US 4,718,902) in view of Kumar (US 2012/0071849) and further in view of Fell et al. (US 2002/0177829).
With reference to claim 12, Bonito in view of Kumar teach the invention substantially as claimed as set forth in the rejection of claim 1. Bonito discloses a second, waterproof material (18) as set forth in col. 3, line 8.
The difference between Bonito modified and claim 12 is the explicit recitation that the first cloth is a mesh material.  
Fell et al. (hereinafter “Fell”) teaches an analogous absorbent article including a topsheet having a mesh (i.e., scrim) material as set forth in [0204].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Bonito modified with a mesh topsheet as taught by Fell in order to allow for the desired breathability of the material as taught by Fell in [0204].
As to claim 14, see the rejection of claim 12.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US 4,718,902) in view of Kumar (US 2012/0071849) and Garrad et al. (US 2002/0143315) and further in view of Fell et al. (US 2002/0177829).
With reference to claim 13, Bonito in view of Kumar and Garrad teach the invention substantially as claimed as set forth in the rejection of claim 2. Bonito discloses a second, waterproof material (18) as set forth in col. 3, line 8.
The difference between Bonito modified and claim 13 is the explicit recitation that the first cloth is a mesh material.  
Fell teaches an analogous absorbent article including a topsheet having a mesh (i.e., scrim) material as set forth in [0204].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Bonito modified with a mesh topsheet as taught by Fell in order to allow for the desired breathability of the material as taught by Fell in [0204].
As to claim 15, see the rejection of claim 13.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bonito (US 4,718,902) in view of Kumar (US 2012/0071849) and further in view of Isaac et al. (US 2018/0021168).

With reference to claim 23, Bonito in view of Kumar teach the invention substantially as claimed as set forth in the rejection of claim 1. 
The difference between Bonito modified and claim 23 is the explicit recitation that the absorption member has a heat retaining part from the front end part to a lower abdomen.  
Isaac et al. (hereinafter “Isaac”) teaches an analogous absorbent article including a thermal therapy device as set forth in [0002].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Bonito modified with thermal therapy device in any desired location as taught by Isaac in order to increase blood flow and provide comfort to a wearer while also allowing for the absorption of fluids as taught by Isaac in [0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman et al. (US 2006/0101558) is cited for the disclosure of a brief with pockets for thermal inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781